Citation Nr: 1126948	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1957 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claims (at the time there also was a pending claim for tinnitus), the Veteran testified at a videoconference hearing in June 2010 before the undersigned Veterans Law Judge of the Board.  

The Board subsequently, in July 2010, remanded these hearing loss and tinnitus claims to the RO via the Appeals Management Center (AMC) for further development and consideration.

In November 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny these claims and returned the file to the Board for further appellate consideration of them.

Because, however, they required still further development, the Board again remanded these hearing loss and tinnitus claims in March 2011.

And in a decision since issued in May 2011, the AMC granted the claim for service connection for tinnitus and assigned an initial 10 percent rating for it retroactively effective from February 10, 2009, the date of receipt of this claim.  This is the highest possible rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2010).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran has not since appealed this rating, perhaps because of this, or the effective date assigned, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) 

thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  See, too, 38 C.F.R. § 20.200 (2010).  

But also in May 2011, the AMC issued a SSOC continuing to deny the remaining claim for bilateral hearing loss and returned the file to the Board for further appellate review.  

This appeal is part of VA's Expedited Claims Adjudication (ECA) initiative, a new pilot program designed to accelerate claims and appeals processing.

The Board also has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Unlike his tinnitus, there is no competent and credible evidence etiologically linking the Veteran's bilateral hearing loss to his military service.  The April 2011 VA compensation examiner asked to provide a medical nexus opinion on this determinative issue of causation specifically discounted the notion that the Veteran's bilateral hearing loss is attributable to his military service - including to any excessive noise exposure and resultant injury (acoustic trauma) he may have sustained during service.  

2.  There also is no competent and credible evidence indicating he had sensorineural hearing loss, especially to a compensable level, within one year of his discharge from active duty, meaning by October 1960.

CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2008, prior to initially adjudicating his claim for hearing loss in December 2008, so in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of this claim.  So he received all required VCAA notice before initially adjudicating this claim.  There resultantly was not a timing defect in the provision of the notice.  Moreover, as the pleading party, he, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He and his representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He submitted private treatment records and personal statements.  The RO/AMC also obtained his available service treatment records (STRs), service personnel records (SPRs), VA and identified private treatment records (those he did not submit personally), and arranged for VA compensation examinations in December 2008 and April 2011 for medical nexus opinions concerning the cause of his claimed bilateral hearing loss - including, in particular, in terms of whether it is attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Board's July 2010 remand of this claim, in part, was to ascertain whether there were any potentially outstanding clinical records from service.  In particular, remand directive number 1 instructed the AMC to contact the National Personnel Records Center (NPRC) - which is a military records repository - or other appropriate authorities to attempt to obtain the report of a hearing evaluation the Veteran said he had had in April/May 1958 at the Army base hospital in Fort Eustis, Virginia, when applying for flight school.  In response, however, the NPRC informed the AMC that any such evaluation report was not a matter of record.  In a February 2011 statement in support of claim (VA Form 21-4138), the Veteran acknowledged that he, too, had been advised by the NPRC that, due to computer malfunction, the records on file at Ft. Eustis Base Hospital were destroyed.  He added that, unfortunately, due to inept record keeping in his younger days, he did not keep a copy of this notification, but that he would surely think that the records center (referring to the NPRC) would have substantiation of this lost record disaster.  He more recently submitted another statement in May 2011 indicating these Ft. Eustis flight processing records contain crucial evidence for his claim.  That statement further asserted that VA must still obtain these missing records from Ft. Eustis before deciding his appeal, presumably pursuant to the duty to assist him in fully developing the evidence supporting his claim.  But as already explained, in response to the Board's July 2010 remand request to try and obtain these potentially relevant Ft. Eustis hearing evaluation records, the NPRC specifically indicated this alleged Ft. Eustis hearing evaluation report is "not a matter of record."  See March 2010 response from the NPRC (PIES response).  Hence, and unfortunately, further attempts to obtain these alleged records would be futile inasmuch as the source that supposedly has or would have knowledge of where these records supposedly are located has responded that these records simply are not forthcoming.  The Veteran also has been appropriately notified of this inability to obtain these records, as evidenced by his responses indicating they still need to be obtained.  38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).  The Board therefore is satisfied there was substantial compliance with this remand directive in trying to obtain these additional records.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In addition, the Board primarily remanded this case again in March 2011 for another VA compensation examination and opinion, which since has been provided in April 2011.  So there also was substantial compliance with this remand directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A . 


II.  Analysis - Entitlement to Service Connection for Bilateral Hearing Loss

Like his tinnitus (the ringing in his ears), the Veteran attributes his bilateral hearing loss to repeated exposure to excessively loud noise and resultant injury (acoustic trauma) during military training exercises, such as while on the firing range and during tactical assaults.  See his September 2008 claim, October 2008 statement, and the transcript of his June 2010 hearing testimony.  But as discussed below, although the Board concedes he sustained acoustic trauma during his service as alleged (indeed, the reason his tinnitus was service connected), and even has a ratable bilateral hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385, the fact remains that he does not also have competent and credible evidence etiologically linking this current hearing loss disability to that noise exposure during his military service.  To the contrary, the VA examiner asked to comment on this possible cause-and-effect relationship or correlation unfortunately concluded against the claim by discounting this notion.  And there is no refuting opinion in the file to counterbalance this opinion and make this an at-least-as-likely-as-not proposition to warrant resolving this doubt regarding the cause of this hearing loss in the Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Disorders diagnosed after discharge from service still may be service connected so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But hearing loss will not be considered an actual ratable disability unless it is sufficiently severe to meet the regulatory requirements of 38 C.F.R. § 3.385.  According to this regulation, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

There is no disputing the Veteran has hearing loss and, indeed, sufficient hearing loss according to 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards, as shown by his recent VA audiological compensation examination reports.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating it is his threshold evidentiary burden of proof of first showing he has the claimed disability and that, without this minimum level of proof, there can be no valid claim because there is no current disability to attribute to his military service).

So resolution of this appeal ultimately turns on whether his current bilateral hearing loss disability is related to or the result of his military service, as he is alleging, or, instead, due to other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical respect that his claim fails.


As already conceded, the fact that he was subjected to loud noise during service is not in question, as evidenced by the AMC consequently granting service connection for his tinnitus in the recent May 2011 decision.  Indeed, he is competent to report what occurred in service, including in this regard, because his lay testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  But, again, like his tinnitus, it still has to be shown that his hearing loss is a consequence of that accepted noise exposure in service.  And the VA compensation examiner that commented on this possibility only linked the tinnitus to service, not also the hearing loss.

The Veteran's STRs that are available for consideration do not mention any complaints, treatment or diagnosis of hearing loss while in service.  He cites VA's inability to obtain the records from 1958 regarding a purported hearing evaluation at Ft. Eustis, Virginia, when applying for flight school, as the reason he has been unable to establish he had hearing loss in service.  But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as evaluation or treatment records (STRs, etc.).  For non-combat Veterans providing non-medical related lay testimony regarding an event during service, however (keeping in mind this Veteran served on active duty from 1957 to 1959, so during peacetime, not wartime, see 38 C.F.R. § 3.2), Buchanan is distinguishable; the lack of documentation in service records must be weighed against his statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

And, here, even if the Board accepts for the sake of argument that he is a bit handicapped in showing he had hearing loss in service (because he cannot obtain these Ft. Eustis records), the fact remains that there also is no objective indication he had hearing loss - including sensorineural hearing loss, within one year of his discharge from service, meaning by October 1960, certainly not to the required minimum compensable degree of at least 10-percent disabling (see 38 C.F.R. §§ 4.85, 4.86) to otherwise warrant presuming his hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Rather, the reports of his post-service private audiological treatment evaluations show hearing loss beginning a few years later, in approximately 1965.

Nonetheless, his consistent assertions of suffering acoustic trauma to both ears during active duty are credible, especially given the lack of contravening evidence on this point and, again, recognizing the AMC's decision granting service connection for his tinnitus primarily because of this noise exposure in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But, even so, the April 2011 VA compensation examiner concluded the Veteran's bilateral hearing loss, unlike his tinnitus, is less likely than not caused by or a result of the noise exposure during his military service.  And because this VA examiner readily conceded that said exposure had occurred, as evidenced by him determining the Veteran had tinnitus (though not also hearing loss) as a consequence, there was due recognition of this claimed injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This did not occur in this particular instance.

Given the VA examiner's review of the in-service and post-service treatment records in the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the April 2011 VA examiner's opinion is highly probative evidence against the claim.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").


In contrast, less probative is the December 2008 VA examiner's opinion, though also unsupportive of the claim, since it was formed based on an incomplete medical record.  Indeed, many relevant audiological treatment records were added to the claims file since then, such that this prior VA examiner's opinion does not have the proper factual foundation and predicate.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  And this was the reason for obtaining the additional opinion in April 2011.

The Board also has considered the Veteran's lay statements in support of his claim, so not just the medical evidence.  He is competent, even as a layman, to testify concerning his supposed difficulty hearing dating back to his in-service acoustic trauma because this is capable of lay observation and experience since it is within his five senses.  And medical evidence is not always or categorically required in every instance where the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board, however, does not consider his lay testimony in isolation or a vacuum, rather, must weigh it against the other relevant evidence in the file to determine which is most probative (competent and credible).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Board must make an express credibility finding regarding lay evidence, including, as here, in relation to the relevant medical evidence also in the file.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007)


Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Indeed, in recently granting service connection for his tinnitus in May 2011, the AMC in effect accepted as credible his report of having experienced this condition on a recurrent basis since his basic training in the military.  The etiology of his hearing loss, on the other hand, including especially as also being related to the noise exposure he experienced in service, such as during basic training, is not entirely sustainable merely on the basis of his unsubstantiated lay testimony, alone, because it is a different condition.  Whereas there is no objective means of determining whether a particular Veteran has tinnitus (since it is entirely subjective in nature), there are objective means of determining whether a Veteran has hearing loss, namely, by an audiogram.  And based on his analysis of the data available to him, the April 2011 VA examiner (so even ignoring the similar opinion of the December 2008 VA examiner) disassociated the current hearing loss from the noise exposure the Veteran experienced in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

This opinion is factually consistent with the other evidence in the file.  The first audiogram of record after active duty, provided in 1963 by the U.S. Army Reserves, did not objectively confirm hearing loss.  This precludes the possibility of the Veteran's hearing loss dating all the way back to his active duty military service since hearing loss presumably would have been objectively shown during that 1963 hearing evaluation, but it clearly was not.  So this, in effect, breaks the chain link of causation of him supposedly having experienced continuous hearing loss since service so as to, in turn, establish continuity of symptomatology since service.  

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for service connection for bilateral hearing loss is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


